Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Flanagan (Reg. No. 58178) on 05/31/2022.
The application has been amended as follows:
1.  (Currently Amended)  A network apparatus, comprising:
at least one processor; and
at least one memory comprising computer code that, when executed by the at least one processor, causes the apparatus at least to:
determine that the user apparatus requires an identifier for being addressed in a particular cell controlled by the network apparatus; 
reserve, in response to said determination, a plurality of identifiers for a user apparatus, each of said plurality of identifiers being suitable for addressing the user apparatus within at least one cell controlled by the network apparatus; and
transmit an indication of at least one of said plurality of identifiers to the user apparatus,
wherein at least one of the identifiers reserved for the plurality of cells controlled by the network apparatus identifies the user apparatus at a particular operating frequency of the plurality of cells, such that the 

2.   (Cancelled)  

3.  (Previously Presented) The network apparatus as claimed in claim 1, wherein at least one of the identifiers reserved for the plurality of cells controlled by the network apparatus does not identify the user apparatus within every cell controlled by the network apparatus. 

4.  (Cancelled)  

5.  (Cancelled) 

6.  (Currently Amended)  The network apparatus as claimed in claim [[5]] 1, wherein the executed computer code further causes the network apparatus to:
receive a request for a radio resource control connection prior to said determining; and 
perform said determining in dependence on the received request.

7.  (Currently Amended)  A user apparatus, comprising:
at least one processor; and
at least one memory comprising computer code that, when executed by the at least one processor, causes the user apparatus at least to:
receive at least one indication from a network apparatus indicating a plurality of identifiers for identifying the user apparatus or transmissions intended for the user apparatus within at least one cell controlled by the network apparatus, wherein the plurality of identifiers are reserved in response to a determination that the user apparatus requires an identifier for being addressed in a particular cell controlled by the network apparatus; and
use at least one of said plurality of identifiers for identifying the user apparatus or transmissions intended for the user apparatus within one or more of the cells controlled by the network apparatus,
wherein at least one of the plurality of identifiers is reserved for a plurality of cells having a coverage area that overlaps with at least a part of a coverage area of a cell controlled by the network apparatus for identifying the user apparatus at a particular operating frequency of the plurality of cells, such that the 

8-10.  (Cancelled)

11.  (Currently Amended)  A method, comprising:
determining that the user apparatus requires an identifier for being addressed in a particular cell controlled by the network apparatus; 
reserving, in response to said determination, at a network apparatus a plurality of identifiers for a user apparatus, each of said plurality of identifiers being suitable for addressing the user apparatus within at least one cell controlled by the network apparatus; and
transmitting from the network apparatus an indication of at least one of said plurality of identifiers to the user apparatus,
wherein at least one of the plurality of identifiers is reserved for a plurality of cells having a coverage area that overlaps with at least a part of a coverage area of a cell controlled by the network apparatus for identifying the user apparatus at a particular operating frequency of the plurality of cells, such that the same identifier is used to address the user apparatus in the plurality of cells.

12.  (Cancelled)  

13.  (Previously Presented)   The method as claimed in claim 11, wherein at least one of the identifiers reserved for the plurality of cells controlled by the network apparatus does not identify the user apparatus within every cell controlled by the network apparatus. 

14-16.  (Cancelled)

17.  (Currently Amended)  A method, comprising:
receiving at a user apparatus at least one indication from a network apparatus indicating a plurality of identifiers for identifying the user apparatus or transmissions intended for the user apparatus within at least one cell controlled by the network apparatus, wherein the plurality of identifiers are reserved in response to a determination that the user apparatus requires an identifier for being addressed in a particular cell controlled by the network apparatus; and
using at least one of said plurality of identifiers for identifying the user apparatus or transmissions intended for the user apparatus within one or more of the cells controlled by the network apparatus,
wherein at least one of the plurality of identifiers is reserved for a plurality of cells having a coverage area that overlaps with at least a part of a coverage area of a cell controlled by the network apparatus for identifying the user apparatus at a particular operating frequency of the plurality of cells, such that the 

18-20.  (Cancelled)

21.  (Previously Presented)  A computer program embodied on a non-transitory computer readable medium, the computer program comprising a set of instructions, execution of which by a processor configures an apparatus to at least to perform the method of claim 11.
Allowable Subject Matter
Claims 1, 3, 6-7, 11, 13, 17 and 21 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks (appeal brief), filed 04/13/2022 and examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAWAR IQBAL/Primary Examiner, Art Unit 2643